                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                                4:18CR3088

      vs.
                                                                 ORDER
ASIYADETH JIMENEZ CASTELLON,

                    Defendant.

      Defendant Castellon has moved to continue the pretrial motion deadline, (Filing
No. 448), because the parties are currently engaged in plea discussions. The motion to
continue is unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)     Defendant’s motion to continue, (Filing No. 448), is granted.

      2)     As to all remaining defendants, pretrial motions and briefs shall be
             filed on or before April 5, 2019.

      3)     As to all remaining defendants, trial of this case is continued pending
             resolution of any pretrial motions filed.

      4)     The ends of justice served by granting the motion to continue outweigh the
             interests of the public and the defendant in a speedy trial, and as to all
             remaining defendants, the additional time arising as a result of the
             granting of the motion, the time between today’s date and April 5, 2019,
             shall be deemed excludable time in any computation of time under the
             requirements of the Speedy Trial Act, because although counsel have
             been duly diligent, additional time is needed to adequately prepare
             this case for trial and failing to grant additional time might result in a
             miscarriage of justice. 18 U.S.C. § 3161(h)(1), (h)(6) & (h)(7). Failing to
             timely object to this order as provided under this court’s local rules will be
             deemed a waiver of any right to later claim the time should not have
             been excluded under the Speedy Trial Act.

      March 5, 2019.                            BY THE COURT:
                                                s/ Cheryl R. Zwart
                                                United States Magistrate Judge
